758 N.W.2d 533 (2008)
Michael Wayne STEARNS, Petitioner-Appellee,
v.
PRO-TECH ENVIRONMENTAL & CONSTRUCTION SERVICES, INC., Respondent-Appellant, and
Department of Labor and Economic Growth, Respondent-Appellee.
Docket No. 137004. COA No: 270315.
Supreme Court of Michigan.
December 23, 2008.

Order
On order of the Court, the application for leave to appeal the June 19, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.